The judgments in these cases are affirmed, for the reasons stated in the opinion in Textileather Corporation, a corporation,v. Great American Indemnity Company, a corporation, defendant, and American Mutual Liability Insurance Company, a corporation, defendant-appellant; Textileather Corporation, a corporation, plaintiff-appellant, v. Great American Indemnity Company, a corporation, defendant-respondent, *Page 208 
and American Mutual Liability Insurance Company, a corporation, defendants, ante, p. 121.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, DEAR, WELLS, JJ. 13.
For reversal — None.